              Case 18-12012-LSS   Doc 980-2   Filed 05/29/20   Page 1 of 25




                                     EXHIBIT A


                                   Proposed Order




DOCS NY:40270.3 64202/003
               Case 18-12012-LSS             Doc 980-2        Filed 05/29/20        Page 2 of 25




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:                                                        Chapter 11

 OPEN ROAD FILMS,LLC,a Delaware limited                        Case No.: 18-12012(LSD)
 liability company, et al. ~,
                                                              (Jointly Administered)
                                    Debtors.
                                                             Re Docket No.

                   ORDER (I) SUSTAINING PLAN ADMINISTRATOR'S
                FIFTH(SUBSTANTIVE)OBJECTION TO CERTAIN(A)NO
               LIABILITY CLAIMS AND(B)REDUCE AND ALLOW CLAIMS

          Upon consideration of the Plan AdfninistNator's Fifth (Substantive) Objection to Certain

(A)No Liability Claims and(B) Reduce and Allow Claims(the "Fifth Omnibus Objection");2 and

 the Court having considered the Hurwitz Declaration in support ofthe Fifth Omnibus Objection;

 and it appearing that notice of the Fifth Omnibus Objection was good and sufficient upon the

 particular circumstances and that no other or further notice need be given; and the Court having

 considered the Fifth Omnibus Objection, the claims listed on Exhibit 1 and Exhibit 2 attached

 thereto, and any responses thereto; and upon the record herein; and after due deliberation

 thereon; and good and sufficient cause appearing therefor; it is hereby

          FOUND AND DETERMINED THAT:

                             The Fifth Omnibus Objection is a core proceeding under 28 U.S.C.



 1 The Liquidating Debtors and the last four digits of their taxpayer identification numbers include: Open Road
 Films, LLC(4435-Del.); Open Road Releasing, LLC(4736-Del.); OR Productions LLC(5873-Del.); Briarcliff LLC
(7304-Del.); Open Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors'
 address is 1800 Century Park East, Suite 600, Los Angeles, CA 90067. Additional affiliated entities, including, but
 not limited to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media
 Partners LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter
 1 1 cases.
 2 Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the Fifth Omnibus
 Objection.



 DOCS NY:40270.3 64202/003
              Case 18-12012-LSS           Doc 980-2      Filed 05/29/20    Page 3 of 25




   157(b)(2); and

                  2.        Each holder of a claim (as to each, a "Claim")listed on Exhibit 1 and

Exhibit 2 attached to the Fifth Omnibus Objection and attached hereto was properly and timely

served with a copy of the Fifth Omnibus Objection, this Order, the accompanying exhibits, and

the notice; and

                            Any entity known to have an interest in the Claims subject to the Fifth

Omnibus Objection has been afforded reasonable opportunity to respond to, or be heard

regarding, the relief requested in the Fifth Omnibus Objection; and

                  4.        The relief requested in the Fifth Omnibus Objection is in the best

interests of the Debtors' creditors, Estates, and other parties in interest; and it is therefore

                  ORDERED,that the Fifth Omnibus Objection is SUSTAINED; and is further

                  ORDERED,that each of the No Liability Claims listed on the attached Exhibit 1

is hereby disallowed and expunged in its entirety; and is further

                  ORDERED,that each of Reduce &Allow Claims listed on the attached Exhibit

2 is hereby disallowed in part and reduced and allowed in the amount indicated; and it is further

                  ORDERED,that except with respect to the Reduce and Allow Claims, nothing in

the Fifth Omnibus Objection or this Order shall be construed as an allowance of any Claim, and

 all of the Plan Administrator's rights and the rights of other parties in interest to object to any of

the Claims or any other claims (filed or not) which may be asserted against the Debtors on any

 other grounds, including, but not limited to, 11 U.S.C. § 502(d), are preserved. Additionally,

 should one or more of the grounds of objection stated in the Fifth Omnibus Objection be


                                                     2
DOCS NY:40270.3 64202/003
              Case 18-12012-LSS        Doc 980-2     Filed 05/29/20     Page 4 of 25




 dismissed, the Plan Administrator's and the rights of other parties in interest to object on other

 stated grounds or on any other grounds that they discover during the pendency ofthese cases are

further preserved; and it is further

                  ORDERED,that for the avoidance of doubt and to the extent applicable, Local

 Rule 3007-1(~(iii) is hereby deemed waived with respect to the relief requested in the Objection

 and granted by this Order; and it is further

                  ORDERED,that the rights of the Liquidating Debtors to setoff, counterclaim and

recoupment including, but not limited to, in respect of security deposits, against the allowed

 amount of any Claims are preserved; and it is further

                  ORDERED,that this Court shall retain jurisdiction over any matters related to or

 arising from the Fifth Omnibus Objection or the implementation of this Order; and it is further

                  ORDERED,that each Claim and the objections by the Plan Administrator to

 such Claim, as set forth on Exhibit 1 and Exhibit 2 hereto, constitutes a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1. This Order shall be

 deemed a separate Order with respect to each Claim. Any stay of this Order pending appeal by

 any claimants whose Claims aie subject to this Order shall only apply to the contested matter

 which involves such claimant and shall not act to stay the applicability and/or finality of this

 Order with respect to the other contested matters listed in the Fifth Omnibus Objection or this

 Order.




DOCS NY:40270.3 64202/003
Case 18-12012-LSS   Doc 980-2   Filed 05/29/20   Page 5 of 25




                     EXHIBIT 1
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Claims to be Disallowed and Expunged
                                                          Exhibit 1
                                         Claim
                  Name of Claimant                    Maim Amount                             Reason for Disallowanice
                                        Number

42 WEST LLC                                                              Claim has no basis in the Debtors' books and records. Supporting
ATTN: GREG O'CONNOR                                                      documents filed with the proof of claim indicate that the
                                          219          $63,501.91
600 THIIZD AVE,23RD FLR                                                  underlying contract is with Global Road Entertainment LLC which
NEW YORK,NY 10016                                                        is not a debtor in this case. Debtors have no liability for this claim.


                                                                         Claim has no basis in the Debtors' books an~ records. Supporting
ALANIO DRAFTHOUSE CINEMA LLC                                             documents fled with the proof of claim indicate the agreement is
E1TTN: SEAN BROWN                         79            $62,300.00
                                                                         with Global Road Entertainment LLC whichi is not a debtor in this
                                                                                                                                                   Case 18-12012-LSS




612 E 6TH ST                                                             case. Debtors have no liability for this claim.
AUSTIN, TX 78701


ALLIED INTEGRATED MARKETING
GO JOSEPH H. MATZKIN,ESQ.
                                                                                                                                                   Doc 980-2




30 FEDERAL STREET,7~ FLOOR
                                                                         Claim has no basis in the Debtors' books and records and is not
BOSTON,MA 02110                                                          supported by any documentation or other information. Debtors
                                          170          $716,292.18
                                                                         have no liability for this claim.
ALLIED INTEGRATED MARKETING
ALLIED ADVERTISING LP
PO BOX 845382
BOSTON, MA 02284
                                                                                                                                                   Filed 05/29/20




                                                                         Claim has no basis in the Debtors' books and records. Debtors'
~1MC NETWORK ENTERTAINMENT LLC                                           book and records reflect that Claimant does not have a contract
ATTM: STANLEY KOPEC                        63          $989,750.25       with any Debtor entity and that this is an obligation of
 1 1 PENN PLAZA, 16TH FLOOR                                              MullenLowe U.S. Ina ("Mu1lenLowe"), which is not a debtor in
NEW YORK,NY 10001                                                        this case. Debtors have no liability for this claim.
                                                                                                                                                   Page 6 of 25




 AMERICAN MULTI CINEMA INC                                               Claim has no basis in the Debtors' books and records. Supporting
 AKA AMC OR AMC THEATRES                  108          $759,181.78       documents filed with the proof of claim indicate the agreement is
 GO HUSCH BLACKWELL LLP                                                  with Global Road Entertainment LLC which is not a debtor in this
 ~,TTN: MICHEIEL D. FIELDING                                             case. Debtors have no liability for this claim.


DOCS NY:40236.5 64202/003
                                                     OPEN ROAD FILMS,LLC
                                         No Liability Claims to be Disallowed and Expunged
                                                              Exhibit 1
                                             Claim                                                 Igeason for Disallowance
                  Name of Claimant                        Maim Amount
                                            Number
4801 1VIAIN STREET STE 1000
KANSAS CITY, MO 64112

AMC THEATRES
ATTN: ROBERT SEEFELDT, VP,LEGAL
ONE AMC WAY
1 1500 ASH STREET
LEAWOOD,KS 66211
                                                                                                                                                   Case 18-12012-LSS




                                                                            Claim has no basis in the Debtors' books anti records. Employment
                                                           $12,850.00       agreement that allegedly forms the basis for the claim is signed by
ANDREASEN,ERIK                                         (Unsecured Priority) non-debtor IM Global LLC. Claim does not establish that the
2147 EWING ST                                  88                           release that was a condition precedent for severance dvas signed
LOS EINGELES, CA 90039                                     $134,842.52      within the requisite twenty days or that claimant mitigated his
                                                                                                                                                   Doc 980-2




                                                       (General Unsecured) damages as required by the agreement. Debtors have no liability
                                                                            for this claim.


                                                                            Claim has no basis in the Debtors' books an~3 retards. Supporting
                                                           $12,850.00       documents filed with the proof of claim sho`~ that the employment
BURNS,LORI                                             (Unsecured Priority) agreement is signed by non-debtor IM Global LLC. Claim does not
                                                                                                                                                   Filed 05/29/20




3634 CALLS JAZMIN                    ~         57                           establish that the release that was a condition precedent for
CALABASAS CA 91302                                         $117,150.00      severance was signed within the requisite twenty days or that
                                                       (General Unsecured) claimant mitigated her damages as required by the agreement.
                                                                            Debtors have no liability for this claim.
                                                                                                                                                   Page 7 of 25




 CITY EVENTIONS USA LLC                                                        Claim has no basis in the Debtors' books and records. Debtors'
 MARIA LALLY                                  206           $29,440.00         book and records reflect that Claimant does not have a contract
 1333 BROADWAY,SUITE 502                                                       with any Debtor entity. Debtors have no liability for this claim.
 NEW YORK,NY 10018




DOCS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Clairtns to be Disallowed and Expunged
                                                            Exhibit 1
                                         Claim                                                I~eason for Disallowance
                  Name of Claimant                      ~laix~ Amount
                                        Number
                                                                          Claim has no basis in the Debtors' books and records. Supporting
CITYBRIDGE LLC                                                            documents filed with the proof of claim indicate the agreement is
ATTENTION: LEGAL DEPT                     271           $95,000.00
                                                                          with Global Road Entertainment LLC which is not a debtor in this
10 HCTDSON YARDS 26TH FLOOR                                               case. Debtors have no liability for this claim.
NEW YORK,NY l0001

COOKING CHANNEL
C/O WYATT TARRANT AND COMBS LLP
~1TTN: MARY L FULLINGTON                                                  Claim has no basis in the Debtors' books and records. Supporting
250 WEST MAIN ST STE 1600
                                                                                                                                              Case 18-12012-LSS




                                                                          documents filed with the proof of claim indicate invaices were
LEXINGTON,KY 40507                        188           $62,050.00
                                                                          addressed to MullenLowe which is not a de~itor in thus case.
                                                                          Debtors have no liability for this claim.
LEAH MONTESANO
DISCOVERY,INC.
ONE DISCOVERY PLACE
                                                                                                                                              Doc 980-2




SILVER SPRING MD 20910

                                                                        Claim has no basis in the Debtors' books anr~ records. Supporting
                                                       $12,850.00       documents  filed with the proof of claim sho~,~ that the employment
CREEM,MATT                                         (Unsecured Priority) agreement upon which the claim is based is signed by non-debtor
1050 S GRAND AVE,UNIT 1610                 46                           IM Global LLC. Claim does not establish that the release that was
LOS ANGELES,CA 90015                                   $112,150.00      a condition precedent for severance was signed within the requisite
                                                                                                                                              Filed 05/29/20




                                                   (General Unsecured) twenty days or that claimant mitigated his damages as required by
                                                                        the agreement. Debtors have no liability for this claim.


DEUTSCH,JOSHUA,ESQ.
C/~ CEIROLINE R. DJANG
                                                                                                                                              Page 8 of 25




BEST BEST & KRIEGER LLP                                                    Claim has no basis in the Debtors' books and records. Debtors
18101 VON KARMAN AVE., SUITE 1000          95           $1,250,000.00
                                                                           have no liability for this claim.
IRVINE,CA 92612

 JOSHUA DEUTSCH,ESQ.
 418 S. SWALL DRIVE


DOCS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Claims to be Disallowed and Expunged
                                                          Exhibit 1
                                         Claim                                                 Reason for Disallowance
                  Name of Claimant                    Maim Amount
                                        Number
BEVERLY HILLS CA 90211

DISCOVERY INC
C/O WYATT TARRANT AND COMBS LLP
ATTN: MflRY L FULLINGTON
250 WEST MAIN ST STE 1600                                                  Claim has no basis in the Debtors' books and records. Debtors'
LEXINGTON,KY 40507                                                         book and records reflect that Claimant does not have a contract
                                          .191        $1,282,75030
                                                                           with any Debtor entity. Supporting documents filed with the proof
LEAH MONTESANO                                                             of claim indicate invoices were addressed to Mu1linLowe which is
                                                                                                                                                    Case 18-12012-LSS




DISCOVERY,INC.                                                             not a debtor in this case. Debtors have no liability for this claim.
ONE DISCOVERY PLACE
SILVER SPRING MD 20910


                                                                           Claim has no basis in the Debtors' books and records. Debtors'
                                                                                                                                                    Doc 980-2




EDMODO INC                                                                 book and records reflect that Claimant does not have a contract
~TTN: ME1RK COSTIGAN                      1 ~2          $30,916.11         with any Debtor entity and that this is an obligation of Mullenlowe,
1200 PARK PL SUITE 400                                                     which is not a debtor in this case. Debtors have no Liability for this
SAN MATEO,CA 94403                                                         claim.


                                                       $12,850.00          Claim has no basis in the Debtors' books and records. Claimant
                                                                                                                                                    Filed 05/29/20




FAY,RICHARD M                                      (Unsecured Priority)    did not sign the employment contract attached to the proof of
5481 COLLINGWOOD CIR                       66                              claim. Further, there is no indication that the required release was
C~LAB~ISAS,CA 91302                                    $362,150.00         signed or that the claimant is entitled to severance. Debtors have
                                                   (General Unsecured)     no liability for this claim.
                                                                                                                                                    Page 9 of 25




                                                        $12,850.00
                                                                           Claim has no basis in the Debtors' books anal records. Supporting
 FORD,BROOKE                                        (Unsecured Priority)
                                                                           documents filed with the proof of claim indicate the employment
 1739 SOUTH HOLT AVE                       184                             contract is with Global Road Entertainment LLC which is not a
 LOS ANGELES,C~ 90035                                  $97,150.00
                                                                           debtor in this case. Claim does not establish that the release that
                                                   (General Unsecured)     ~,as a condition precedent for severance was signed within the



DOCS NY:40236.5 64202/003
                                                     OPEN ROAD FILMS,LLC
                                         No Liability Claims to be Disallowed and Expunged
                                                              Exhibit 1
                                             Claim                                                 Reason for Disallowance
                  Name of Claimant                        Maim Amount
                                            Number
                                                                               requisite twenty days or that claimant mitigated his damages as
                                                                               required by the agreement. Debtors have no liability for this claim.


FOX CABLE NETWORKS SVCS
GO BARNES AND THORNBURG LLP
ATTN:PAUL J LAURIN
2029 CENTURY PK EAST STE 300                                                    Claim has no basis in the Debtors' books and records. Debtors'
LOS ANGELES,CA 90067                                                            book and records reflect that Claimant does not have a contract
                                                                                                                                                         Case 18-12012-LSS




                                               171            $1,016,416.50     with any Debtor entity. Supporting documenits filed with the proof
SCOTT THOMSON                                                                   of claim indicate invoices were addressed to Mullen and/or Mullen
DIRECTOR OF CREDIT &COLLECTIONS                                                 Advertising, which are not debtors in this case. The Debtors have
FOX CABLE NETWORKS SERVICES                                                     no liability for this claim.
1211 AVENUE OF THE EIMERICAS
28TH FLOOR
                                                                                                                                                         Doc 980-2




NEW YORK,NY 10036


                                                                                 Claim has no basis in the Debtors' books and records. Supporting
                                                                                 documents filed with the proof of claim indicate the employment
                                                            $12,850.00
FRIEDMAN,SANDY                                                                   contract is with Global Road Entertainment LLC which is not a
                                                        (Unsecured Priority)
FRIEDIVIAN, SANFORD M                                                            debtor in this case. Claim does not establish that the release that
                                                                                                                                                         Filed 05/29/20




                                               156
7245 ROCK RIDGE TER                  ~                    ~                      was a condition precedent for severance wa,signed wvithin the
                                                             $112,150.00
WEST HILLS,CA 91307-1267                                                         requisite twenty days or that claimant mitigated his dlamages as
                                                         (General Unsecured)
                                                                                 required by the agreement. The Debtors have no liability to for
                                                                                 this claim.


                                                                                 Claim has no basis in the Debtors' books and records. Debtors'
                                                                                                                                                         Page 10 of 25




GIlVILET MEDIA INC                                                               book and records reflect that Claimant does not have a contract
ATTN: CHRISTINA SULLNAN                        109             $28,010.00        with any Debtor entity and that this is an obligation of Mullenlowe,
41 FL~TBUSH AVE 7TH FL                                                           which is not a debtor in this case. The Debtors have no liability for
BROOKLYN,NY 11217                                                                this claim.



DOCS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Claims to be Disallowed and Expunged
                                                          Exhibit 1
                                         Claim                                                Reason for Disallowance
                  Name of Claimant                    Maim Amount
                                        Number

GOOGLE LLC FK~ GOOGLE 1NC
C/O WHITE AND WILLIAMS LLP
AMY E VULPIO                                                             Claim has no basis in the Debtors' books and records. Debtors'
1650 MARKET ST FL 18                                                     book and records reflect that Claimant does mot have a contract
PHILADELPHIA,P<A 19103                    23          $2,884,925.34      with any Debtor entity. Supporting documents filed with the proof
                                                                         of claim indicate invoices were addressed to Mu1lenLowe and/or
GOOGLE LLC F/K/A GOOGLE INC.                                             Mullen Communications, Inc.., which are not debtors in this case.
ATTN: DAVID CURTIN                                                       The Debtors have no liability for this claim.
                                                                                                                                                 Case 18-12012-LSS




1600 AMPHITHEATRE PKWY
MOUNTAIN VIEW C~ 94043


HOME AND GARDEN TELEVISION
C/O WYATT TARR~NT AND COMBS LLP
                                                                                                                                                 Doc 980-2




ATTN: MARY L FULLINGTON                                                  Claim has no basis in the Debtors' books and records. Debtors'
250 WEST MAIN ST STE 1600                                                book and records reflect that Claimant does not have a contract
LEXINGTON,KY 40507                                                       With any Debtor entity. Supporting documents filed with the proof
                                          190          $166,600.00
                                                                         of claim indicate invoices were addressed to Mullenlowe U.S.
LEAH MONTESANO                                                           which is not a debtor in this case. The DebtGrs Have no liability for
DISCOVERY,INC.                                                           this claim.
ONE DISCOVERY PLACE
                                                                                                                                                 Filed 05/29/20




SILVER SPRING MD 20910


                                                                         Claim has no basis in the Debtors' books and records. Debtors'
 IHEART MEDIA INC                                                        book and records reflect that Claimant does not have a contract
 ATTN: C~RRTE DNIN                                     $327,023.57       with any Debtor entity and that this is an obligation of Mullen
                                          147
 20880 STONE OAK PKWY                                                    Advertising, which is not a debtor in this case. The Debtors have
                                                                                                                                                 Page 11 of 25




 SAN ANTONIO,TX 78258                                                    no liability for this claim.




DOCS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Clairrfls to be Disallowed and Expunged
                                                             Exhibit 1
                                         Claim                                                 I~eason for Disallowance
                  Name of Claimant                       Maim amount
                                        Number

                                                                           Claim has no basis in the Debtors' books and records. Debtors'
                                                                           book and records reflect that Claimant does mot have a contract
NSTWATCH INC                                                               with any Debtor entity. Supporting documents filed with the proof
ONE BOSTON PLACE,SUITE 2600               103           $380,000.00
                                                                           of claim indicate invoices were addressed to Mullen
BOSTON,M~102108                                                            Communications, Inc. or Mu1lenLowe, which are not debtors in
                                                                           this case. The Debtors have no liability for this claim.
                                                                                                                                               Case 18-12012-LSS




LA LNE PROPERTIES LLC AKA LA
LINE AND AKA LA LIVE THEATER
C/O TRENT FOX LLP
ATTN: RICI-3~RD D. BUCKLEY                                                 Claim has no basis in the Debtors' books and records. Debtors'
555 W 5TH ST 48TH FL                                                       book and records reflect that Claimant does not have a contract
                                          29~            $35,000.00
LOS ANGELES,CA 90013-1065                                                  with any Debtor entity. The Debtors have n~ liability for this
                                                                                                                                               Doc 980-2




                                                                           claim.
TAK-WONG —FINANCE
800 W.OLYMPIC BLVD,SUITE #305
LOS ANGELES,CA 90015


MEDIABRANDS WORLDWIDE INC
                                                                                                                                               Filed 05/29/20




C/O INTERPUSLIC GROUP
~TTN: WILLIAM H CROSBY,JR
909 THIRD ASE,24TH FLOOR                                                   Claim has no basis in the Debtors' books and records. Debtors'
NEW YORK,NY 10022                                                          books and records reflect that Claimant does not have a contract
                                           313          $1,258,910.00
                                                                           With any Debtor entity. The Debtors have no liability for this
 M~DIABRANDS WORLDWIDE INC.                                                claim.
 ATT'N: SHLOMI HEL~LI
                                                                                                                                               Page 12 of 25




 100 WEST 33RD STREET
 NEW YORK NY 10001

 JONATHAN L. FLAXER



DOCS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Claims to be Disallowed and Expunged
                                                          Exhibit 1
                                         Claim                                               Reason for Disallowance
                  Name of Claimant                    claim Amount
                                        Number
GOLENBOCK EISENIAN ASSOR BELL &
PESKOE LLP
711 THIRD AVENUE, 17TH FLOOR
NEW YORK NY 10017


MOCEAN LLC
~1/K/A MOCEAN PICTURES LLC                                               Claim has no basis in the Debtors' books and records and is not
ATT`N: RALUC~ HIRINIA &                    gp                            supported by any documentation or other information. Debtors'
                                                       $422 444.32
                                                                         book and records reflect that Claimant does not have a contract
                                                                                                                                               Case 18-12012-LSS




ROSHONE HARMON
2440 S SEPULVEDA BLVD,STE 150                                            with any Debtor entity. The Debtors have no liability for this
LOS ANGELES,CA 90064                                                     claim.


MULLENLOWE US INC
                                                                                                                                               Doc 980-2




                                                                         Claim has no basis in the Debtors' books anal records. Debtors'
C/O INTERPUBLIC GROUP                                                    books and records reflect that Claimant does not have a contract
WILLIAM H CROSBY JR                       312          $101,996.00
                                                                         with any Debtor entity. The Debtors have no liability for this
909 THIRD AVE,24TH FLOOR                                                 claim.
NEW YORK,NY 10022


                                                                         Claim has no basis in the Debtors' books and records. Debtors'
                                                                                                                                               Filed 05/29/20




NBCUNI~ERSAL MEDIA LLC                                                   book and records reflect that Claimant does not have a contract
ATTN: MARY MCKENNA                        116         $3,964,668.58      with any Debtor entity acid that this is an obligation of
30 ROCKEFELLER PLZ 1221 CAMPUS                                           MullenLowe U.S. Inc.("Mu1lenLowe"), which is not a debtor in
NEB YORK,NY 10112                                                        this case. Debtors have no liability for this claim.


                                                                         Claim has no basis in the Debtors' books and records. Debtors'
                                                                                                                                               Page 13 of 25




 NOT ORDINARY MEDIA LLC                                                  book and records reflect that Claimant does not have a contract
 ATTN: BRENT NEILL,COO                    320          $225,000.00       with any Debtor entity. Supporting documents filed with the proof
 600 WILSHIRE BLVD,SUITE 1500                                            of claim indicate invoices were addressed to Show I:►ogs Trailer 2,
 LOS ANGELES, CA 90017                                                   Show Dogs_Q2, and Mullenlowe, none of v✓hich axe Debtors in
                                                                         these cases. The Debtors have no liability fr~r this claim.


DOCS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Claims to be Disallowed and Expunged
                                                          Exhibit 1
                                         Claim                                                Reason for Disallowance
                  Name of Claimant                    Maim Amount
                                        Number
OUTFRONT MEDIEI LLC                                                       Claim has no basis in the Debtors' books and records. Debtors'
C/O CLAUDIO E IANNITELLI                                                  books and records reflect that Claimant does not have a contract
IANNITELLI MARCOLINI PC                   101          $86,190.00
                                                                          With any Debtor entity. The Debtors have no liability for this
5353 NORTH 16TH ST STE 315                                                claim.
PHOENIX,~Z 85016

                                                                          Claim has no basis in the Debtors' books anc~ records. Supporting
                                                       $12,850.00         documents filed with the proof of claim show that the employment
                                                   (Unsecured Priority)   agreement upon which it is based is unsigned. Claim does not
                                                                                                                                                  Case 18-12012-LSS




PAN,JACK
304 16TH PL                               45                              establish that the release that was a condition precedent for
MANHATTAN BEACH,CA 90266-4629                         $337,150.00         severance was signed within the requisite twenty days or that
                                                  (General Unsecured)     claimant mitigated his damages as required by the agreement. The
                                                                          Debtors have no liability for this claim.
                                                                                                                                                  Doc 980-2




PANDORA MEDIA INC                                                         Claim has no basis in the Debtors' books anr~ records. Debtors'
C/O BIALSON BERGEN & SCHWAB                                               book and records reflect that Claimant does not have a contract
ATTN: LAWRENCE SCHWAB                      ~~                             With any Debtor entity. Supporting documents filed with the proof
                                                       $374,000.00
 & THOMAS GA,A                                                            of claim indicate invoices were addressed to Mullen
633 MENLO EVE,STE 100                                                     Communications, Inc. or Mullenlowe, which are not debtors in this
MENLO PARK,CA 94025                                                       case. The Debtors have no liability for this claim.
                                                                                                                                                  Filed 05/29/20




                                                                          Claim leas no basis in the Debtors' books and records. Debtors'
PLACEIQ INC                                                               book and records reflect that Claimant does not have a contract
ATTN: LAUREN LEGUIZAMON                    69           $75,000.00        With any Debtor entity and that this is an obligation of Mullenlowe,
1065 AVE OF THE AMERICAS 18TH FLR                                         which is not a debtor in this case. The Debtors have ~o liability for
NEW YORK,NY 10018                                                         this claim.
                                                                                                                                                  Page 14 of 25




PXL BROS LLC
A'~'TN: MATTHEW MICF-IALOWSKI                                             Claim has no basis in the Debtors' books and records. Supporting
                                           114          $11,000.00
849 S BROADWAY STE 602                                                    documents filed with the proof of claim indicate that the
LOS ANGELES,C~ 90014                                                      underlying contract is with Global Road Entertainment LLC which


DOGS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Claims to be Disallowed and Expunged
                                                          Exhibit 1
                                         Claim                                                   Reason for Disallowance
                  Name of Claimant                    Maim Amount
                                        Number
                                                                           is not a debtor in this case. The Debtors have no liability for this
                                                                           claim.


ROADSHOW FILMS PTY LTD                                                       Claim has no basis in the Debtors' books and records. and is not
~TTN: PHILIP KENNEDY                                                         supported by any documentation or other information. The
1 GARDEN ST                                238          $1,368,329.00        Debtors' book and records do not reflect that the referenced
SOUTH YARRA,VIC3141                                                          Agreement is an obligation of Open Road Films, LLC. No liability
AUSTRALIA                                                                    to the Debtor for this claim.
                                                                                                                                                    Case 18-12012-LSS




                                                                             Claim has no basis in the Debtors' books and records. Supporting
                                                                             documents filed with the proof of claim indicate the employment
                                                         $12,850.00
                                                                             contract is wit11 Global Road Entertainment LLC u~hnch is not a
RUBIN,DAVID                                          (Unsecured Priority)
                                                                             debtor in this case. Claim does not establish. that the release that
3617 GRAND VIEV~I BLVD                     130
                                                                                                                                                    Doc 980-2




                                                                             ~'as a condition precedent for severance way, signed `within the
LOS ANGELES,CA 90066                                    $211,800.00
                                                                             requisite twenty days or that claimant mitigated his damages as
                                                    (General Unsecured)
                                                                             required by the agreement. The Debtors have no liability for this
                                                                             claim.


                                                                              Claim leas no basis in the Debtors' books and records. Supporting
SCHWARTZ,LOREN
                                                                                                                                                    Filed 05/29/20




                                                                              documents.filed with proof of claim indicate that counsel _
12500 OSPREY LN #3                     -   295            $486,400.00
                                                                              represents an individual, not a debtor in these cases. The Debtors
PLAYA VISTA,CA 90094                                                          have no liability for this claim.


                                                                         Claim leas no basis in the Debtors' books and records. Proof of
                                                         $12,850.00
                                                                         claim asserts a severance claim against Debtor Open Road Films,
                                                     (Unsecured Priority)
                                                                                                                                                    Page 15 of 25




 SETH SPECTOR                                                            LLC. Supporting documents filed with the ~~roof of claim indicate
 10916 ASHTON AVE APT 303                   q~
                                                                         the employment contract is with Global Road Entertainment LLC
 LOS ANGELES,C~ 90024                                    $39,650.00
                                                                         Which is not a debtor in these cases. Claim does not establish that
                                                     (General Unsecured)
                                                                         the release that was a condition precedent far severance was signed
                                                                         within the re uisite twenty days or that claimant mitigated his

                                                                10
DOCS NY:40236.5 64202/003
                                                  OPEN ROAD FILMS,LLC
                                      No Liability Claiirns to be Disallowed and Expunged
                                                             Exhibit 1
                                          Claim                                                      Reason for Disallowance
                  Name of Claimant                       Maim Amount
                                         Number
                                                                              damages as required by the agreement. The Debtors have no
                                                                              liability for this claim.
SNAP INC.
~1TTN: LEGAL
3000 31ST STREET, SUITE C
SANTA MONICA CA 90405                                                       Claim has no basis in the Debtors' books anti records. Debtors'
                                                                            book and records reflect that Claimant does mot have a contract
SNAP INC                                                                    With any Debtor entity. Supporting documents filed with the proof
                                            152          $942 320.20
C/O SHEPPARD MULLIN RICHTER AND                                             of claim indicate invoices were addressed to Mu1lenLowe and/or
                                                                                                                                                Case 18-12012-LSS




HAMPTON LLP                                                                 Mediahub, which are not debtors in these cages. The Debtors have
ATTN: EDWARD H TILLINGHAST III ESQ                                          no liability for this claim.
30 ROCKEFELLER PLAZA
NEW YORK,NY 10112
                                                                                                                                                Doc 980-2




                                                                          Claim has no basis in the Debtors' books an~~ records. Supporting
                                                                          documents fled with the proof of claim shotiv that the employment
                                                         $12,850.00
                                                                          agreement that allegedly forms the basis for the claim is signed by
SOMMERFELD TIMOTHY R                                 (Unsecured Priority)
                                            1g                            IM Global LLC which is not a debtor in these cases. Claim does
1513 ADDISON RD                                                           not establish that the release that was a condition precedent for
PALOS VERDES,CA 90274                                    $178,909.80
                                                                          severance was signed within the requisite twenty days or that
                                                     {General Unsecured)
                                                                          claimant mitigated his damages as required 1~y the agreement. The
                                                                                                                                                Filed 05/29/20




                                                                          Debtors have no liability for this claim.


SPOTIFY USA INC
C/O MORRISON AND FOERSTER LLP
ATTN: L~JRENZO MARINUZZI &KATHERINE                                          Claim has no basis in the Debtors' books and records and is not
                                                                                                                                                Page 16 of 25




E. RIC~IIIRDSON 1-~RNOULD                                                    supported by any documentation or other in:formatiom. The
                                            301           $499 999.99
250 WCST 55TH ST                                                             Debtors have no liability for t11is claim.
NEW YORK,NY 10019

 ADAM CHEN
 LEGAL COUNSEL
                                                                11
DOCS NY:40236.5 64202/003
                                                   OPEN ROAD FILMS,LLC
                                     l~To Liability Claims to lbe Disallowed and Expunged
                                                          Exhibit 1
                                         Claim                                                 Reason for Disallowance
                  Name of Claimant                     Claim Amount
                                        Number
SPOTIFY USA INC.
150 GREENWICH STREET,FLOOR 62
NEW YORK,NY 10007



SWISHER PRODUCTIONS LLC                                                    Claim has no basis in the Debtors' books anti records. Supporting
ATTN: NATHAN SWISHER                                                       documents filed with the proof of claim indicate this is an
1438 N GOWER ST                            183          $371,468.94
                                                                           obligation of Global Road Entertainment LLC which is not a
BLDG 6060, STE 300 BOX 3                                                   debtor in this case. The Debtors have no liability for this claim.
                                                                                                                                                 Case 18-12012-LSS




HOLLYWOOD,CA 90028


TELEVISION FOOD NETWORK
C/O WYATT TARRANT AND COMBS LLP
                                                                                                                                                 Doc 980-2




ATTN: MARY L FULLINGTON                                                    Claim has no basis in the Debtors' books anc~ records. Debtors'
250 WEST MAIN ST STE 1600                                                  book and records reflect that Claimant does snot have a contract
LEXINGTON,KY 40507                                                         With any Debtor entity. Supporting documents filed with the proof
                                           189          $340,000.00
                                                                           of claim indicate invoices were addressed to Mullenlowe U.S.
LEAH MONTESANO                                                             which is not a debtor in these cases. The Debtors have no liability
DISCOVERY,INC.                                                             for this claim.
ONE DISCOVERY PLACE
                                                                                                                                                 Filed 05/29/20




SILVER SPRING MD 20910


TIDE CW NETWORK LLC
C/O GLICKFELD FIELDS AND JACOBSON LLP                                      Claim has no basis in the Debtors' books and recard~. Debtors'
ATTN: LAWRENCE M JACOBSON                                                  book and records reflect that Claimant does not have a contract
8383 WILSHIRE BOULEVARD SUITE 341                                          with any Debtor entity. Supporting documents filed with the proof
                                                                                                                                                 Page 17 of 25




BEVERLY HILLS, CA 90211                    179           $639,425.01
                                                                           of claim indicate invoices were addressed to Mu1lenLowe and/or
                                                                           Mullen Lowe/Mediahub, which are not debtors in these cases. The
 THE CW NETWORK LLC                                                        Debtors have no liability for this claim.
 ATTN: DANA ABEL
 3300 W.OLIVE AVENUE,#3074
 BURSANK CALIFORNI~1.91505
                                                              12
DOCS NY:40236.5 64202/003
                                                  OPEN ROAD FILMS,LLC
                                      No Liability Claims to be Disallowed and Expunged
                                                           Exhibit 1
                                          Claim                                               reason for Disallowance
                  Name of Claimant                     Claim Amount
                                         Number

THINKLATINO INC                                                           Claim has no basis in the Debtors' books and records and is not
ATTN: ROCIO PRADO KISSLING                  3           $36,440.00        supported by any documentation or other information. The Debtors
24311 SYLVAN GLEN RD                                                      have no liability for this claim.
CALABASAS,CA 91302

TOTALLYHER MEDIA LLC                                                      Claim has no basis in the Debtors' books anti records and is not
JOSH ELLINGWOOD                            148           $25,000.00       supported by any documentation or other information. The
5140 GOLDLEAF CIR 1ST FL                                                  Debtors have no liability for this claim.
                                                                                                                                                  Case 18-12012-LSS




LOS EINGELES,0190056

                                                                          Claim has no basis in the Debtors' books and records. Debtors'
TRESENSA INC                                                              book and records reflect that Claimant does mot have a contract
443 PARK AVE SOUTH,SUITE 506                38          $200,000.00
                                                                          With any Debtor entity and that this is an obligation Gf Mullenlowe,
NEW YORK,NY 10016
                                                                                                                                                  Doc 980-2




                                                                          which is not a debtor in these cases. The Debtors have no liability
                                                                          for this claim.

TURNER BROADCASTING SALES INC                                             Claim has no basis in the Debtors' books and record. Debtors'
C/O VORYS S~1TER SEYMOUR &PEASE LLP                                       book and records reflect that Claimant does not have a contract
TIFFANY S COBB                             256         $3,808,468.82      with any Debtor entity and that this is an obligation of Mullenlowe
52 EAST GAY ST                                                            U.S. which is not a debtor in these cases. Tl~e Debtors have no
                                                                                                                                                  Filed 05/29/20




COLUNT~US,OH 43215                                                    _   liability for this claim.


                                                                          Claim has no basis in the Debtors' books and recard~. Debtors'
 TWITTER INC                                                              book and records reflect that Claimant does not have a contract
 ATTN: NICOLE LEIER                                                       with any Debtor entity. Supporting documents filed with the proof
 CREDIT AND COLLECTIONS                     14          $631,158.31
                                                                          of claim indicate invoices were addressed to Mediabnands
 1355 MARKET STREET,SUITE 900                                             Worldwide, Inc or Mediahub/Mullen Lowe Group, which are not
                                                                                                                                                  Page 18 of 25




 SAN FRANCISCO,C 94104                                                    debtors in these cases. The Debtors have no liability for this claim.




                                                              13
DOCS NY:40236.5 64202/003
                                                 OPEN ROAD FILMS,LLC
                                     No Liability Claims to be Disallowed and Expunged
                                                          Exhibit 1
                                         Claim                                                 Reason for Disallowance
                  Name of Claimant                    Maim Amount
                                        Number

IJNNISION COMMCTNIC~iTIONS INC                                            Claim has no basis in flee Debtors' books anti records. Debtors'
C/O SZABO ASSOCIATES                                                      book and records reflect that Claimant does mot have a contract
ATTN: SEINDI G. HENDERSON                 21           $637,500.00        with any Debtor entity and that this is an obligation of
3355 LENOX RD NE,STE 945                                                  Mu1lenLowe, which is not a debtor in these eases. Tie Debtors
ATLANTA,GA 30326                                                          have no liability for this claim.


                                                                          Claim has no basis in the Debtors' books anc~ record. Debtors'
                                                                          book and records reflect that Claimant does aot have a contract
                                                                                                                                                  Case 18-12012-LSS




VI~ICOM INC
ATTN: SARAH HARP C/O LISA SOLAZZO                                         With any Debtor entity. Supporting documenits filed with the proof
                                          314         $6 515 264.55
1515 BROADWAY                                                             of claim indicate invoices were addressed to Mullen Lowe U.S.
NEW YORK NY 10036                                                         which is not a debtor in this case. The Debtors have no liability for
                                                                          this claim.
                                                                                                                                                  Doc 980-2




                                                                        Claim has no basis in the Debtors' books and records. Proof of
                                                                        claim asserts a severance claim against Debtor Open Road Films,
                                                       $12,850.00
                                                                        LLC. Supporting documents filed with the proof of claim indicate
ZOIS, JOHN                                         (Unsecured Priority)
                                           98                           the employment contract is with Global Road Entertainment LLC
3496 WADE STREET                                                        Which is not a debtor in these cases. . Claim does not establish
LOS ANGELES,CA 90066                                   $74,300.00
                                                                        that the release that was a condition precedent for severance was
                                                                                                                                                  Filed 05/29/20




                                                   (General Unsecured)
                                                                        signed within the requisite twenty days or that claimant mitigated
                                                                        his damages as required by the agreement. The Debtors have no
                                                                        liability for this claim.

ZUFFA INTERN~ITIONAL LLC A/K/A
ULTIMATE FIGHTING CHAMPIONSHIP(UFC)                                        Claim has no basis in the Debtors' books and records and is not
C/O ENDEAVOR                              111           $450,000.00        supported by any documentation or other in;Formatiom. The
                                                                                                                                                  Page 19 of 25




ATTN: REBECCA LITNIAN                                                      Debtors have no liability for this claim.
1 1 MADISON AVE, 17TH FLOOR
NEW YORK,NY 10010



                                                             14
DOCS NY:40236.5 64202/003
Case 18-12012-LSS   Doc 980-2   Filed 05/29/20   Page 20 of 25




                      EXHIBIT 2
                                         OPE1V ROAD FILMS,LLC
                                             Reduce and Allow
                                                Exhibit 2
                                                                   Modified Claim
                 Name of Claimant   Claim Number   Ciaim Amount                               Reason fcyr Modification
                                                                      Amount

                                                                                    Claimant asserts a general unsecured claim in
                                                                                    the amount of$2,130,677.00. Pursuant to the
AVALON TRANSPORTATION LLC                                                           Debtors' books and records, the amount owed
ATTN: MARISSA LAGUDA                                                                to claimant is $21,306.77. Fw~ther, there
                                         25        $2,130,677.00     $21,306.77
1000 CORPORATE POINTE,SUITE 150                                                     appears to be a decunal translation error from
CULVER CITY, CA 90230                                                               the invoice to the claim. Accmrdingly, the
                                                                                    general unsecured claim should be reduced to
                                                                                                                                     Case 18-12012-LSS




                                                                                    $21,306.77.


                                                                                    Claimant asserts a general unsecured claim in
AVALON TRANSPORTATION LLC                                                           the amount of$25,58031. Pursuant to the
                                                                                                                                     Doc 980-2




ATTN: MAIZISSA LAGUDA                                                               Debtors' books and :records, t~1e amount owed
                                        139         $25,580.31       $14,468.91
1000 CORPORATE POINTE, SUITE 150                                                    to claimant is $14,468.91. Accordingly, the
CULVER CITY, CA 90230                                                               general unsecured claim should be reduced to
                                                                                    $19,775.00.

                                                                                    Claimant asserts a general unsecured claim in
                                                                                    the amount of $142,361.09. Pursuant to the
COMSCORE INC                                                                        Debtors' books and records, the amount owed
                                                                                                                                     Filed 05/29/20




C/O RENTRAK CORPORATION                 -126        $142,361-.09     $97,249.98     to claimant is $97,249.98. Accordingly, the
1 1950 DEMOCRACY DRIVE, SUITE 600                                                   general unsecured claim shotnld be reduced to
RESTON VA 20190                                                                     $97,249.98.


                                                                                    Claimant asserts a general unsecured claim in
DISNEY WORLD WIDE SERVICES                                                          the amount of$5,553,246.14. Pursuant to the
                                                                                    Debtors' books and records, the amount owed
                                                                                                                                     Page 21 of 25




ATTN: ADRIAN TUSTIN                                $5,553,246.14    $1,854,817.76
                                        229                                         to claimant by Debtor is $1,854,817.76. The
1180 CELEBRATION BLVD,FLOOR 2
CELEBRATION,FL 34747                                                                remaining $3,698,42838 is an obligation of
                                                                                    Global Road Entertainment,]LLC, which is
                                                                                    not a debtor. Accordingl}~, the general




     DOGS NY:40239.5 64202/003
                                           OPEl~ ROAD FILMS,LLC
                                                Reduce and Allow
                                                     Exhibit 2
                                                                       Modified Claim
                 Name of Claimant     Claim Number     Claim Amount                              Reason far Modification
                                                                          Amount
                                                                                        unsecured claim should be reduced to
                                                                                        $1,854,817.76.




ERWIN PENLAND LLC                                                                       Reduce to the extent amounts were paid by
110 E COURT ST STE 400                    300            $279,738.84        TBD
                                                                                        Lakeshore.
                                                                                                                                        Case 18-12012-LSS




GREENVILLE,SC 29601


                                                                                        Claimant asserts a general unsecured claim in
FILM SOLUTIONS LLC                                                                      the amount of $3,998.37. Piusuant to the
ATTN: KARLA O'LEARY                                                                     Debtors' books and r. ecords, the amount owed
                                          174             $3,99837       $2,303.75
                                                                                                                                        Doc 980-2




1121 S FLOWER ST                                                                        to claimant by Debtor is $2,3 3.75.
BURBANK,CA 91502                                                                        Accordingly, the general unsecured claim
                                                                                        should be reduced to $2,303.75.


GDC DIGITAL CINEMA NETWORK(USA),LLC
ATTN: KEN HWANG
1016 WEST MAGNOLIA BLVD.
                                                                                                                                        Filed 05/29/20




BURBANK CALIFORNIA 91506
                                                                                        Claimant asserts a general unsecured claim in
GDC DIGITAL CINEMA NETWORK(USA),LLC                                                     the amount of$399.,478.00. )Pursuant to the
ATTN: GENERAL MANAGER                                                                   Debtors' books and records, the amount owed
3500 W. OLIVE AVENUE,SUITE 940             62            $399,478.00     $391,628.00
                                                                                        to claimant is $391,628.00. Accordingly, the
BURBANK,CA 95105                                                                        general unsecured claim should be reduced to
                                                                                        $391,628.00.
GDC DIGITAL CINEMA NETWORK LIMITED
                                                                                                                                        Page 22 of 25




ATTN: CHIEF EXECUTIVE OFFICER
L7NIT 1-7, 20TH FLOOR,KODAK HOUSE 2
39 HEALTHY STREET EAST,NORTH POINT
HONG KONG




     DOCS NY:402395 64202/003
                                        OPEl~T ROAD FILMS,LLC
                                            Reduce and Allow
                                                Exhibit 2
                                                                 Modified Claim
                Name of Claimant   Claim Number   Claim Amount                             Reason for 1Vlodi~ration
                                                                    Amount




                                                                                  Claimant asserts a general unsecured claim in
GLASER WEIL FINK HOWARD AVCHEN                                                    the amount of $23,733.67. Pursuant to the
                                                                                                                                   Case 18-12012-LSS




AND SHAPIRO LLP                                                                   Debtors' books and records, the amount owed
                                       104         $23,783.67      $18,082.50
ATTN: ELIAS DABAIE,ESQ.                                                           to claimant by the Debtor is $18,082.50.
10250 CONSTELLATION BLVD STE 19                                                   Accordingly, the general unsecured claim
LOS ANGELES,CA 90067                                                              should be reduced to $18,082.50.
                                                                                                                                   Doc 980-2




JIM EVANS STUDIO LLC                                                              Claimant asserts a general unsecured claim in
ATTN: JIM EVANS                                                                   the amount of$30,0'00.00. The invoices
2305 LIVE OAK MEADOW RD                 49         $30,000.00      $15,000.00     submitted with the proof of claim only reflect
MALIBU, CA 90265                                                                  $15,000.00 owed by the Debtor.
                                                                                  Accordingly, the general unsecured claim
                                                                                  should be reduced to $15,000.00.
JUNKET PRODUCTIONS INC
                                                                                                                                   Filed 05/29/20




ATTN: SUZANNE TRAPP                                                               Reduce to the extent amounts were paid by
                                        97         $75,566.00         TBD
5 OLD FARM LN                                                                     Lakeshore.
HARTSDALE,NY 10530

                                                                                  Claimant asserts a general unsecured claim in
LE STUDIO PHOTOGRAPHY                                                             the amount of $11,850.00. Pursuant to the
26520 ROYAL VISTA CT                    138         $11,850.00     $10,350.00     Debtors' books and records, the amount owed
CANYON COUNTRY,CA 91351                                                           to claimant by the Debtor is $10,350.00.
                                                                                                                                   Page 23 of 25




                                                                                  Accordingly, the general unsecured claim
                                                                                  should be reduced t~ $10,350.00.




    DOGS NY:40239.5 64202/003
                                         OPEloT ROAD FILMS,LLC
                                             Reduce and Allow
                                                 Exhibit 2
                                                                  Modified Claim
                 Name of Claimant   Claim Number   Claim Amount                             Reason fmr Modification
                                                                     Amount

                                                                                   Claimant asserts a general unsecured claim in
                                                                                   the amount of$2,760.00. Pursuant to the
LUONG,DAVID                                                                        Debtors' books and records, the amount owed
1717 EAST BADILLO ST                    93           $2,760.00      $2,400.00
                                                                                   to claimant by Debtor is $?,400.00.
COVINA,CA 91724                                                                    Accordingly, the general unsecured claim
                                                                                   should be reduced to $2,400.00.
                                                                                                                                   Case 18-12012-LSS




SCRABBLE VENTURES LLC
GO GREENBERG GLUSKER ET AL
JEFFREY A KRIEGER                                                                  Claimant asserts a general unsecured claim in
1900 AVENUE OF THE STARS,STE 2100                                                  the amount of $25,900.00. Pursuant to the
                                                                                                                                   Doc 980-2




LOS ANGELES,CA 90067                                                               Debtors' books and records, the amount owed
                                        1 17        $25,900.00      $19,775.00
                                                                                   to claimant is $19,7'75.00. Accordingly, the
SCRABBLE VENTURES,LLC                                                              general unsecured claim should be reduced to
MICHAEL PHIPPS                                                                     $19,775.00.
CFO AND SECRETARY
10550 CAMDEN DRIVE
CYPRESS CA 90630
                                                                                                                                   Filed 05/29/20




                                                                                   Claimant asserts a general unsecured claim in
                                                                                   the amount of $75,000.00. Pursuant to the
THE DOG AGENCY LLC                                                                 Debtors' books and recards, tie amount owed
135 MADISON AVE,5TH FL                                                             to claimant by Debtor is $25, 00.00. The
                                         22          $75,000.00     $25,000.00
NEW YORK,NY 10016                                                                  remaining $50,000.00 is an obligation of
                                                                                   Mu1lenLowe MediaHub, ~~hi~h is not a
                                                                                   debtor. Accordingly, the general unsecured
                                                                                                                                   Page 24 of 25




                                                                                   claim should be reduced to $25,000.00.




     DOCS NY:40239.5 64202/003
                                         OPEl~ ROAD FILMS,LLC
                                             Reduce and Allow
                                                Exhibit 2
                                                                  Modified Claim
                 Name of Claimant   Claim Number   Claim Amount                             Reason for Modification
                                                                     Amount
                                                                                   Claimant asserts a general unsecured claim in
TRAILER PARK INC                                                                   the amount of $251,964.79. Pursuant to the
A/K/A ART MACHINE                                                                  Debtors' books and records, the amount owed
                                        65          $251,964.79
6922 HOLLYWOOD BLVD                                                                to claimant is $193,414.79. Accordingly, the
LOS ANGELES,CA 90028                                                               general unsecured clfaim should be reduced to
                                                                                   $193,414.79.
                                                                                                                                   Case 18-12012-LSS
                                                                                                                                   Doc 980-2
                                                                                                                                   Filed 05/29/20
                                                                                                                                   Page 25 of 25




     DOGS NY:40239.5 64202/003
